 

EXHIBIT 10.1

THIRD AMENDMENT TO LOAN AGREEMENT AND SETTLEMENT AGREEMENT

(Loan A)

THIS THIRD AMENDMENT TO LOAN AGREEMENT AND SETTLEMENT AGREEMENT (this
“Agreement”) is made as of December 2, 2009, by and between SUNRISE CONNECTICUT
AVENUE ASSISTED LIVING L.L.C., a limited liability company organized and
existing under the laws of the Commonwealth of Virginia (the “Borrower”) and
CHEVY CHASE BANK, a division of Capital One, N.A. (“Agent” or in its individual
capacity, “Chevy Chase”), as Agent for the lenders party hereto (individually a
“Lender” and collectively, “Lenders”).


RECITALS

A.                Borrower obtained a loan from the Lenders in the maximum
principal amount of Thirty Million and No/Dollars ($30,000,000.00) (“Loan A”)
which was advanced pursuant to the provisions of a certain Loan Agreement dated
August 28, 2007 by and between the Borrower and the Lenders, as amended by that
certain First Amendment to Loan Agreement dated April 15, 2008 and that certain
Second Amendment to Loan Agreement dated August 28, 2009 (the same, as amended
by this Agreement and as amended, modified, restated, substituted, extended and
renewed at any time and from time to time, the “Loan Agreement”).

B.                 Loan A is evidenced by, and repaid with interest in
accordance with the provisions of (i) a Deed of Trust Note A dated August 28,
2007 from the Borrower payable to Chevy Chase in the principal amount of Twenty
Million and No/Dollars ($20,000,000.00), as amended by that certain First
Amendment to Deed of Trust Note A dated August 28, 2009 and that certain Second
Amendment to Deed of Trust Note A dated of even date herewith (as amended,
modified, restated, substituted, extended and renewed at anytime and from time
to time, the “Chevy Chase Note”) and (ii) a Deed of Trust Note A dated August
28, 2007 from the Borrower payable to M.B. Financial Bank, N.A., a national
banking association in the principal amount of Ten Million and No/Dollars
($10,000,000.00), as amended by that certain First Amendment to Deed of Trust
Note A dated August 28, 2009 and that certain Second Amendment to Deed of Trust
Note A dated of even date herewith (as amended, modified, restated, substituted,
extended and renewed at anytime and from time to time, the “MB Financial Note”
and, collectively with Chevy Chase Note, the “Notes”).

C.                 Loan A is guaranteed by Sunrise Senior Living, Inc. a
Delaware corporation (“Guarantor”), pursuant to the terms of that certain
Guaranty of Payment dated August 28, 2007, as amended by that certain First
Amendment to Guaranty of Payment dated September 8, 2008, that certain Second
Amendment to Guaranty of Payment dated August 28, 2009 and that certain Third
Amendment to Guaranty of Payment dated of even date herewith (as amended,
modified, restated, substituted, extended and renewed at anytime and from time
to time, the “Guaranty”).

D.                The current outstanding principal balance of Loan A is
Twenty-Nine Million Five Hundred Thirty-Eight Thousand Dollars ($29,538,000). 
In connection with and in consideration of all the terms, conditions and
settlements of this Agreement, the Borrower shall make a principal curtailment
of Loan A in the amount of Five Million Dollars ($5,000,000) and Agent
acknowledges that Guarantor has entered into that certain Restructure Term Sheet
dated October 22, 2009 among Guarantor and certain lenders more particularly
described therein (the “Restructure Term Sheet”). 



--------------------------------------------------------------------------------





E.                 The Borrower has requested and the Agent has agreed to (i)
reduce the maximum principal amount of Loan A from Thirty Million Dollars
($30,000,000) to Twenty-Four Million Five Hundred Thirty-Eight Thousand Dollars
($24,538,000), (ii) waive the Event of Default caused by the Borrower’s failure
to comply with the occupancy requirement for the fiscal quarter ending September
30, 2009 and (iii) make such other changes and settlements as more particularly
set forth herein.

AGREEMENTS

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, receipt of which is hereby acknowledged, Borrower and Lender
agree as follows:


1.                  BORROWER AND AGENT AGREE THAT THE RECITALS ABOVE ARE A PART
OF THIS AGREEMENT.  UNLESS OTHERWISE EXPRESSLY DEFINED IN THIS AGREEMENT, TERMS
DEFINED IN THE LOAN AGREEMENT SHALL HAVE THE SAME MEANING UNDER THIS AGREEMENT.


2.                  THE PARTIES HERETO ACKNOWLEDGE AND AGREE THAT FROM AND AFTER
THE DATE HEREOF, THE MAXIMUM PRINCIPAL AMOUNT OF THE LOAN SHALL BE TWENTY-FOUR
MILLION FIVE HUNDRED THIRTY-EIGHT THOUSAND DOLLARS ($24,538,000).  ALL
REFERENCES CONTAINED IN THE LOAN AGREEMENT TO “THIRTY MILLION DOLLARS” SHALL BE
READ AS “TWENTY-FOUR MILLION FIVE HUNDRED THIRTY-EIGHT THOUSAND DOLLARS” AND ALL
REFERENCES TO THE AMOUNT “$30,000,000” SHALL BE READ AS “$24,538,000”.


3.                  BORROWER HEREBY ACKNOWLEDGES AND AGREES THAT PURSUANT TO THE
TERMS OF SECTION 7.30 (OCCUPANCY COVENANT) OF THE LOAN AGREEMENT PRIOR TO THE
AMENDMENT OF SUCH COVENANT PURSUANT TO THIS AGREEMENT, BORROWER WAS REQUIRED TO
MAINTAIN AT ALL TIMES, TESTED AS OF THE END OF EACH FISCAL QUARTER DURING THE
TERM OF EACH LOAN, A MINIMUM AVERAGE DAILY OCCUPANCY OF EIGHTY-FIVE PERCENT
(85%), MEASURED ON A UNIT BASIS (THE “OCCUPANCY COVENANT”).  PURSUANT TO SECTION
9.3 OF THE LOAN AGREEMENT, THE FAILURE TO COMPLY WITH THE OCCUPANCY COVENANT
CONSTITUTES AN EVENT OF DEFAULT UNDER EACH LOAN AGREEMENT.  AGENT HEREBY AGREES
TO WAIVE THE EVENT OF DEFAULT CAUSED BY THE BORROWER’S FAILURE TO COMPLY WITH
THE OCCUPANCY COVENANT FOR THE FISCAL QUARTER ENDING SEPTEMBER 30, 2009. 


4.                  SECTION 1.1 (CERTAIN DEFINED TERMS) OF THE LOAN AGREEMENT IS
HEREBY AMENDED BY AMENDING AND RESTATING THE DEFINITIONS OF “DEBT SERVICE” AND
“NET OPERATING INCOME” IN THEIR ENTIRETY AS FOLLOWS:

“Debt Service” means for any period of determination thereof an amount equal to
the total of the aggregate amount of all payments of principal and interest with
respect to the Term Loan and Loan B, excluding any balloon payment.

--------------------------------------------------------------------------------



“Net Operating Income” means for any period of determination thereof an amount
equal to the total of the sum of operating revenues less operating expenses. 
For purposes hereof, operating expenses shall include all property operating
expenses, maintenance and repair costs, leasing and administrative costs,
Management Fees to the extent actually paid in cash and real estate taxes and
insurance premiums with respect to the Property attributable to the period of
determination.”


5.                  SECTION 7.1 (FINANCIAL STATEMENTS) OF THE LOAN AGREEMENT IS
HEREBY AMENDED BY ADDING THE FOLLOWING SUBSECTION (K) IN ITS ENTIRETY AS
FOLLOWS:


“(K)      CONCURRENTLY WITH THE DELIVERY OF THE GUARANTOR QUARTERLY STATEMENTS
REQUIRED PURSUANT TO SUBSECTION (C) OF THIS SECTION 7.1, A COMPLIANCE
CERTIFICATE OF BORROWER, IN FORM AND SUBSTANCE ACCEPTABLE TO AGENT IN ITS SOLE
DISCRETION, SIGNED BY AN AUTHORIZED OFFICER OF THE MANAGING MEMBER OF BORROWER,
CERTIFYING COMPLIANCE WITH SECTION 7.19 (MANAGEMENT), SECTION 7.29 (DEBT SERVICE
RATIO), SECTION 7.30 (OCCUPANCY) AND SECTION 8.15 (DISTRIBUTIONS) OF THE LOAN
AGREEMENT, TOGETHER WITH DETAILED SUPPORTING BACK-UP INFORMATION ACCEPTABLE TO
AGENT IN ITS SOLE DISCRETION.”


6.                  SECTION 7.19 (MANAGEMENT) OF THE LOAN AGREEMENT IS HEREBY
AMENDED BY ADDING A NEW SUBSECTION (B) IN ITS ENTIRETY AS FOLLOWS:

 “(b)     Borrower shall be permitted to pay Management Fees under, or in
connection with, the Management Agreement in cash and only to the extent the
Borrower is in compliance with Section 7.29 and able to maintain a Debt Service
Ratio for the Facility of not less than 1.0 to 1.0 after payment of such
Management Fees subject to Borrower’s right to pay or cause payment of a portion
of the principal amount of the Loan to cause compliance with such Debt Service
Ratio and only upon delivery of a compliance certificate to Lender required
pursuant to Section 7.1(c) of the Loan Agreement showing compliance with the
terms and conditions of this Section 7.19.”


7.                  SECTION 7.29 (DEBT SERVICE RATIO) IS HEREBY AMENDED AND
RESTATED IN ITS ENTIRETY AS FOLLOWS:

“7.29   Debt Service Ratio.    

Commencing with the quarter ending March 31, 2010, Borrower shall maintain,
tested as of the end of each fiscal quarter during the term of the Loan, a Debt
Service Ratio for the Facility of not less than 1.20 to 1.0 before payment of
Management Fees.  If Borrower fails to achieve or provide evidence of
achievement of this covenant to Lender, Borrower shall have the right, within
twenty (20) days of such failure, to cure a default under this covenant by
repaying or causing the repayment of a portion of the principal amount of the
Loan such that the Debt Service Ratio, as computed on the reduced principal
balance of the Loan, complies with this covenant.  For purposes of clarity, the
Debt Service Ratio provided in this Section 7.29 will not be tested with respect
to the fiscal quarter ending December 31, 2009.    



--------------------------------------------------------------------------------






8.                  SECTION 7.30 (OCCUPANCY COVENANT) IS HEREBY AMENDED AND
RESTATED IN ITS ENTIRETY AS FOLLOWS:

“7.30   Occupancy Covenant.

Commencing with the quarter ending March 31, 2010, Borrower shall maintain at
all times, tested as of the end of each fiscal quarter during the term of the
Loan, a minimum average daily occupancy of eighty percent (80%), measured on a
unit basis.  For purposes of clarity, the occupancy covenant provided in this
Section 7.30 will not be tested with respect to the fiscal quarter ending
December 31, 2009.”


9.                  SECTION 8.15 (DISTRIBUTIONS) IS HEREBY AMENDED AND RESTATED
IN ITS ENTIRETY AS FOLLOWS:

“Pay distributions to members of Borrower; provided, however, commencing with
the quarter ending March 31, 2010, Borrower shall be permitted to make
distributions to its Sole Member only to the extent the Borrower is (i) in
compliance with Section 7.29 and (ii) able to maintain a Debt Service Ratio for
the Facility of not less than 1.0 to 1.0 after payment of the Management Fees
and such distributions to its Sole Member.”


10.              THE PARTIES HERETO ACKNOWLEDGE AND AGREE THAT THIS AGREEMENT
REPRESENTS A SETTLEMENT AGREEMENT BETWEEN THE PARTIES ONLY AS TO THE MATURITY OF
LOAN A AND THE WAIVER OF THE EVENT OF DEFAULT CAUSED BY THE BORROWER’S FAILURE
TO COMPLY WITH THE OCCUPANCY COVENANT FOR THE FISCAL QUARTER ENDING SEPTEMBER
30, 2009 AND THIS AGREEMENT DOES NOT REPRESENT A SETTLEMENT AGREEMENT BETWEEN
THE PARTIES AS TO ANY OTHER OBLIGATIONS OF BORROWER OR GUARANTOR UNDER LOAN A OR
PURSUANT TO THE FINANCING DOCUMENTS OR AS TO LOAN A OR LOAN B AS A WHOLE.   


11.              BORROWER HEREBY ISSUES, RATIFIES AND CONFIRMS THE
REPRESENTATIONS, WARRANTIES AND COVENANTS CONTAINED IN THE LOAN AGREEMENT, AS
AMENDED OR WAIVED HEREBY.  BORROWER AGREES THAT THIS AGREEMENT IS NOT INTENDED
TO AND SHALL NOT CAUSE A NOVATION WITH RESPECT TO ANY OR ALL OF THE OBLIGATIONS
OF BORROWER UNDER THE LOAN AGREEMENT.  EXCEPT AS EXPRESSLY MODIFIED HEREIN, THE
TERMS, PROVISIONS AND COVENANTS OF THE LOAN AGREEMENT ARE IN ALL OTHER RESPECTS
HEREBY RATIFIED AND CONFIRMED AND REMAIN IN FULL FORCE AND EFFECT.


12.              THE BORROWER SHALL PAY AT THE TIME THIS AGREEMENT IS EXECUTED
AND DELIVERED ALL FEES, COMMISSIONS, COSTS, CHARGES, TAXES AND OTHER EXPENSES
INCURRED BY THE AGENT AND ITS COUNSEL IN CONNECTION WITH THIS AGREEMENT,
INCLUDING, BUT NOT LIMITED TO, A COMMITMENT FEE IN THE AGGREGATE AMOUNT OF
SEVENTY-FIVE THOUSAND AND NO/100 DOLLARS ($75,000.00) (THE “COMMITMENT FEE”) FOR
LOAN A AND LOAN B, $18,750 OF WHICH COMMITMENT FEE IS DUE AND PAYABLE TO MB
FINANCIAL BANK, N.A AND $56,250 OF WHICH COMMITMENT FEE IS DUE AND PAYABLE

--------------------------------------------------------------------------------




TO AGENT, AND THE REASONABLE FEES AND EXPENSES OF THE AGENT’S COUNSEL AND ALL
RECORDING FEES, TAXES AND CHARGES.


13.              NOTHING IN THIS AGREEMENT NOR ANY SUBSEQUENT CONDUCT, ACTIONS,
SETTLEMENTS OR ACCOMMODATIONS MADE BY LENDER SHALL CONSTITUTE A WAIVER,
AMENDMENT OR TERMINATION OF THE TERMS, CONDITIONS, RIGHTS OR REMEDIES THAT
LENDER HOLDS UNDER THE FINANCING DOCUMENTS OR IN REGARD TO ANY OTHER DIRECT OR
INDIRECT OBLIGATION OF BORROWER TO LENDER. NO FAILURE OR DELAY ON THE PART OF
LENDER IN THE EXERCISE OF ANY RIGHT, POWER OR REMEDY SHALL OPERATE AS A WAIVER
THEREOF OR OF ANY PAST, PRESENT OR FUTURE DEFAULTS OF BORROWER, NOR SHALL ANY
SINGLE OR PARTIAL EXERCISE OF ANY RIGHT, POWER OR REMEDY OR SUBSEQUENT CONDUCT,
ACTIONS OR ACCOMMODATIONS MADE BY LENDER PRECLUDE ANY OTHER OR FURTHER EXERCISE
THEREOF, OR THE EXERCISE OF ANY OTHER RIGHT, POWER OR REMEDY.  LENDER EXPRESSLY
RESERVES AND PRESERVES ALL OF ITS RIGHTS AND REMEDIES PROVIDED TO IT UNDER THE
FINANCING DOCUMENTS AND AVAILABLE BY LAW OR IN EQUITY.  NO NOTICE TO OR DEMAND
UPON BORROWER IN ANY INSTANCE SHALL, IN ITSELF, ENTITLE SUCH PARTY TO ANY OTHER
OR FURTHER NOTICE OR DEMAND IN SIMILAR OR OTHER CIRCUMSTANCES OR CONSTITUTE A
WAIVER OF THE RIGHT OF LENDER TO ANY OTHER OR FURTHER ACTION IN ANY CIRCUMSTANCE
WITHOUT NOTICE OR DEMAND.  BORROWER HEREBY ACKNOWLEDGES AND AGREES THAT BORROWER
HAS NO OFFSETS, DEFENSES, CLAIMS OR COUNTERCLAIMS AGAINST (I) LENDER, (II) ANY
OBLIGATIONS OWED TO LENDER UNDER THE FINANCING DOCUMENTS OR (III) LENDER’S
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, ATTORNEYS, REPRESENTATIVES,
PREDECESSORS, SUCCESSORS AND ASSIGNS (THE FOREGOING JOINTLY “LENDER’S
REPRESENTATIVES”) WITH RESPECT TO LOAN A, THE FINANCING DOCUMENTS, OR THIS
AGREEMENT, AND THAT IF BORROWER NOW HAS, OR EVER DID HAVE, ANY SUCH OFFSETS,
DEFENSES, CLAIMS, OR COUNTERCLAIMS AGAINST LENDER OR LENDER’S REPRESENTATIVES,
WHETHER KNOWN OR UNKNOWN, ALL OF THEM ARE HEREBY EXPRESSLY WAIVED, RELEASED,
ACQUITTED AND FOREVER DISCHARGED AND BORROWER HEREBY RELEASES LENDER AND
LENDER’S REPRESENTATIVES FROM ANY LIABILITY THEREFOR.


14.              THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF DUPLICATE
ORIGINALS OR COUNTERPARTS, EACH OF SUCH DUPLICATE ORIGINALS OR COUNTERPARTS
SHALL BE DEEMED TO BE AN ORIGINAL AND ALL TAKEN TOGETHER SHALL CONSTITUTE BUT
ONE AND THE SAME INSTRUMENT.  BORROWER AGREES THAT AGENT MAY RELY ON A TELECOPY
OF ANY SIGNATURE OF BORROWER.  AGENT AGREES THAT BORROWER MAY RELY ON A TELECOPY
OF THIS AGREEMENT EXECUTED BY AGENT.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK


 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Borrower and Agent have executed this Agreement under seal
as of the date and year first written above.

 

BORROWER:

 

WITNESS OR ATTEST:                                 SUNRISE CONNECTICUT AVENUE
ASSISTED
LIVING, L.L.C.

 

 By:      Sunrise Senior Living Investments, Inc., its
sole Member

 

 

_/s/ Uma Singh                                                             By: 
/s/ Julie Pangelinan                           (SEAL)

                                                                                    
Julie Pangelinan

                                                                                    
Vice President

 

 

 

 

COMMONWEALTH OF VIRGINIA, COUNTY OF FAIRFAX, TO WIT:

On December 18, 2009, before me,    Susan Timoner                    , a Notary
Public in and for the Commonwealth shown above, appeared Julie Pangelinan
personally known to me (or proved to me on the basis of satisfactory evidence)
to be the person whose signature is subscribed to the within instrument, and
acknowledged to me that she executed the same in her authorized capacity as Vice
President of Sunrise Senior Living Investments, Inc., sole Member of Sunrise
Connecticut Avenue Assisted Living, L.L.C., and that by her signature on the
instrument the entity upon behalf of which she acted, executed the instrument.

WITNESS my hand and official seal.

 

 

/s/ Susan Timoner                                

Notary Public

 

My Commission Expires:   8/31/12                       

My Notarial Registration Number is:   132398                   

 

 

--------------------------------------------------------------------------------



 

AGENT:

 

WITNESS:                                                      CHEVY CHASE BANK, 
as Agent and Lender

 

 

 

  /s/ Chris Turley                                                By: /s/ Claude
R. Sanders                (SEAL)

Claude R. Sanders

Senior Vice President

 

 

COMMONWEALTH/STATE OF              MD            , COUNTY/CITY OF   Montgomery 
, TO WIT:

On December 18, 2009, before me,    Pauline C. Ralph           , a Notary Public
in and for the Commonwealth shown above, appeared Claude R. Sanders, personally
known to me (or proved to me on the basis of satisfactory evidence) to be the
person whose signature is subscribed to the within instrument, and acknowledged
to me that he executed the same in his authorized capacity as Senior Vice
President of Chevy Chase Bank, a division of Capital One, N.A., and that by his
signature on the instrument the entity upon behalf of which he acted, executed
the instrument.

WITNESS my hand and official seal.

 

 

/s/ Pauline C. Ralph                                

Notary Public

 

My Commission Expires:   6/1/10                    

My Notarial Registration Number is:                                 

 

 

 

--------------------------------------------------------------------------------

